Citation Nr: 0810699	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-10 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected bilateral sensorineural hearing loss.  



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active service from January 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDING OF FACT

The service-connected bilateral sensorineural hearing loss 
currently is shown to be manifested by Level VII hearing 
acuity in the veteran's right ear and a Level V hearing 
acuity on the left.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85 - 4.87 including Diagnostic Code 6100 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In July 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to a higher rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in June 2007 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in the June 2007 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence 
considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition 
and symptoms on employment.  See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

The veteran was told about the specific requirements for a 
higher rating for hearing loss in the January 2006 
Statement of the Case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1993).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.  


Analysis

Initially, specific provisions are in effect for "unusual 
patterns of hearing impairment," specifically cases where 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  

The Board notes that the veteran's examinations in August 
2004 and December 2005 showed an "unusual pattern of hearing 
impairment" and therefore, both Tables VII and VIIa will be 
used in evaluation of those examinations, and the higher 
Roman Numeral will be taken.  See 38 C.F.R. § 4.86.  

The veteran is currently assigned a 30 percent evaluation for 
his service-connected bilateral sensorineural hearing loss.  

In the VA audiological evaluation conducted in August 2004 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
70
80
105
LEFT

40
65
60
65

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 78 decibels in the right ear and 58 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 66 percent in the right ear and 
74 percent in the left ear.  

Given these results, the Roman numerals assigned for purposes 
of evaluation in Table VII are VII for the right ear and V 
for the left ear.  See 38 C.F.R. § 4.85, Table VI, Table VIA   

Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a 30 percent evaluation for hearing loss 
under Diagnostic Code 6100.  

The veteran had another VA audiological evaluation in 
December 2005, in which the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
70
90
105
LEFT

60
70
70
75

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 81 decibels in the right ear and 69 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 60 percent in the right ear and 
80 percent in the left ear.  

Given these results, the Roman numerals assigned for purposes 
of evaluation in Table VII are VII for the right ear and V 
for the left ear.  See 38 C.F.R. § 4.85, Table VI, Table VIa.  

Applying these findings to 38 C.F.R. § 4.85, Table VII yields 
a result of 30 percent for hearing loss under Diagnostic Code 
6100.  

The record also contains VA clinical reports that include 
examinations  in July 2005 and March 2007 performed for 
treatment purposes; the hearing results of both examinations 
are essentially the same as those recorded by the December 
2005 examination.  

The March 2007 examination findings were noted to show no 
change in puretone findings from the 2005 examination and 
better discrimination ability in the right ear.  

Because the medical evidence of record relied on by the Board 
does not show an increase in symptomatology that would 
fulfill the requirements for an evaluation in excess of 30 
percent under the applicable rating criteria involving the 
service-connected bilateral sensorineural hearing loss during 
the entire appeal period, the Board concludes that a staged 
rating is not for application in this case.  See Fenderson, 
12 Vet. App. 119 (1999).  



ORDER

An initial compensable rating in excess 30 percent for the 
service-connected bilateral sensorineural hearing loss is 
denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


